[Cite as Bishop v. Bishop, 2018-Ohio-4076.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              PUTNAM COUNTY




TYLER C. BISHOP,
                                                         CASE NO. 12-18-07
       PLAINTIFF-APPELLEE,

       v.

BRANDI J. BISHOP,                                        OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Putnam County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. 2015-DIV-113

                                     Judgment Affirmed

                            Date of Decision: October 9, 2018



APPEARANCES:

        Elliott T. Werth for Appellant

        Jason N. Flower for Appellee
Case No. 12-18-07


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Brandi J. Bishop (“Brandi”) brings this appeal

from the judgment of the court of Common Pleas of Putnam County, Domestic

Division, ordering that the minor child would attend Pandora-Gilboa school system.

For the reasons set forth below, the judgment is affirmed.

       {¶2} Brandi and plaintiff-appellee Tyler C. Bishop (“Tyler”) were divorced

on March 4, 2016. Doc. 44. During their marriage they had one child, Wrena, who

was born in 2014. Id. At the time of the divorce, the parties voluntarily entered into

a shared parenting agreement that postponed the determination of where Wrena

would attend school. Id. On April 5, 2018, Brandi filed a motion for the trial court

to determine the school district the child would attend as the parents could not agree.

Doc. 50. Tyler filed a motion making the same request on April 18, 2018. Doc. 56.

A hearing was held on the matter on April 26, 2018. Doc. 63. The trial court then

ordered that Wrena would attend school at Pandora-Gilboa. Id. Brandi appeals

from this judgment and on appeal raises the following assignment of error.

       The trial court did commit prejudicial error by naming [Tyler]
       residential parent for school district purposes.

       {¶3} Brandi claims in the sole assignment of error that the trial court’s

decision to name Tyler as the residential parent for school district purposes was an

abuse of discretion. Brandi argues that the trial court erred by naming Pandora

Gilboa as the school district when Tyler did not have a permanent home and she had


                                         -2-
Case No. 12-18-07


lived in her own home in Findlay for almost two years. A determination by the trial

court regarding parental rights is reviewed for an abuse of discretion. Ralston v.

Ralston, 3d Dist. Marion No. 9-08-30, 2009-Ohio-679. “An abuse of discretion is

not merely an error in judgment; rather, to constitute an abuse of discretion, the trial

court's decision must be unreasonable, arbitrary, or capricious.” Southern v. Scheu,

3d Dist. Shelby No. 17-17-16, 2018-Ohio-1440, ¶ 10.

       In applying an abuse of discretion standard, a reviewing court is
       not free to substitute its judgment for that of the trial court. Hay
       v. Shafer, 3d Dist. No. 10–10–10, 2010–Ohio–4811, ¶ 14, citing
       Holcomb v. Holcomb, 44 Ohio St. 3d 128, 541 N.E.2d 597, (1989).
       When reviewing a change of child custody proceedings, an
       appellate court should be guided by the presumption that trial
       court's findings were correct.

Brammer v. Brammer, 3d Dist. Marion No. 9-12-57, 2013 -Ohio- 2843, ¶ 15. A

determination of the trial court supported by a substantial amount of credible and

competent evidence will not be reversed as being an abuse of discretion. Ralston,

supra at ¶ 13.

       {¶4} When ordering shared parenting the trial court must designate of one of

the parties as the residential parent for the purpose of school enrollment. R.C.

3109.04. The original decree in this case did not determine which parent would be

named the residential parent for the purpose of school placement, instead leaving it

up to the parties to decide at a later date. Thus, the original decree needed to be

modified. This court has previously determined that when a trial court modifies the

designation of a residential parent for school purposes but otherwise leaves

                                          -3-
Case No. 12-18-07


unchanged the remainder of the shared parenting agreement, the modification is

reviewed under R.C. 3109.04(E)(2)(b). King v. King, 3d Dist. Union No. 14-11-23,

2012-Ohio-1586, ¶ 8.

       The court may modify the terms of the plan for shared parenting
       approved by the court and incorporated by it into the shared
       parenting decree upon its own motion at any time if the court
       determines that the modifications are in in the best interest of the
       children or upon the request of one or both of the parents under
       the decree. Modifications under this division may be made at any
       time. The court shall not make any modification to the plan under
       this division, unless the modification is in the best interest of the
       children.

R.C. 3109.04(E)(2)(b). Both parties in this case filed a motion to modify the original

decree. Thus, the trial court only had to determine whether the modification was in

the best interest of the child. To do so, a trial court should consider the factors set

forth in R.C. 3109.04(F)(1), which include in pertinent part, the following.

       In determining the best interest of a child pursuant to this section,
       whether on an original decree allocating parental rights and
       responsibilities for the care of children or a modification of a
       decree allocating those rights and responsibility, the court shall
       consider all relevant factors, including, but not limited to:

       (a) The wishes of the child’s parents regarding the child’s care;

       ***

       (c) The child’s interaction and interrelationship with the child’s
       parents, siblings, and any other person who may significantly
       affect the child’s best interest;

       (d) The child’s adjustment to the child’s home, school, and
       community[.]


                                         -4-
Case No. 12-18-07


R.C. 3109.04(F)(1)

       {¶5} Here, a hearing was held on the matter. At the hearing both parents

presented evidence as to why the school district in which they lived was the best for

Wrena. Both options would have been acceptable, but the trial court was required

to pick one. Based upon the evidence before it, the trial court found that Wrena had

no significant bonds to any of the mentioned schools and that she was equally

attached to both communities.       All other things being equal, the trial court

determined that “transportation and current work locations [became] the

overwhelming factor in facilitation [sic] the schedule.” Doc. 63 at 2. The evidence

was that the school would be 25-30 minutes from both parents’ places of

employment. If Findlay schools had been chosen, Tyler would have had a longer

drive to work and would thus have had less time to spend with Wrena. Additionally,

Tyler had no one to help him get Wrena to school on time if she attended Findlay.

Given this evidence, this court cannot find that the trial court abused its discretion.

The assignment of error is overruled.

       {¶6} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Putnam County, Domestic

Division, is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and PRESTON, J.J., concur.

/hls

                                         -5-